                     Case
                      Case2:19-cv-10689-GGG-MBN
                            3:16-md-02741-VC Document
                                                 Document
                                                      631152Filed
                                                               Filed
                                                                   10/02/19
                                                                     10/04/19Page
                                                                               Page
                                                                                  1 of
                                                                                    1 of
                                                                                       4 4



                                              UNITED STATES JUDICIAL PANEL
                                                           on
                                               MULTIDISTRICT LITIGATION


          IN RE: ROUNDUP PRODUCTS
          LIABILITY LITIGATION                                                                    MDL No. 2741
      I hereby certify that the annexed
    instrument is a true and correct copy
      of the original on file in my office.
                                                    TRANSFER ORDER
ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California
                    Before the Panel: Plaintiffs in the three actions listed on Schedule A move under Panel Rule
         7.1 to vacate our orders that conditionally transferred these actions to the Northern District of
    by:
         California
             Deputy Clerk for inclusion in MDL No. 2741. Defendant Monsanto Company opposes the motions.
    Date: October 2, 2019

                    In support of his motion, plaintiff in the Eastern District of Louisiana Trosclair action argues
         that federal subject matter jurisdiction over Trosclair is lacking, and that his motion for remand to
         state court should be decided prior to transfer. The Panel has held that such jurisdictional issues
         generally do not present an impediment to transfer.1 See, e.g., In re Prudential Ins. Co. of Am. Sales
         Practices Litig., 170 F. Supp. 2d 1346, 1347-48 (J.P.M.L. 2001). Plaintiff can present his remand
         arguments to the transferee judge.

                  In addition, plaintiff argues that transfer of Trosclair is not appropriate because he alleges
          unique facts regarding how he obtained undiluted concentrated Roundup from a Monsanto plant and
          asserts claims against unique defendants involved in that transaction. This argument is not
          persuasive. Transfer under Section 1407 does not require a complete identity of factual issues or
          parties when the actions arise from a common factual core. See In re 100% Grated Parmesan
          Cheese Mktg. & Sales Practices Litig., 201 F. Supp. 3d 1375, 1378 (J.P.M.L. 2016). Plaintiff’s
          claims, like those of plaintiffs in the MDL, arise from a common factual core—that plaintiff
          allegedly developed non-Hodgkin’s lymphoma following exposure to Monsanto’s Roundup
          herbicide. That plaintiff’s claims entail additional factual questions does not weigh against transfer.

                  Plaintiffs in all three actions argue that transfer is not appropriate because the MDL has
          reached an advanced stage. This characterization is inaccurate. While much of the general discovery
          of Monsanto has been completed, the transferee court is now organizing the actions for completion
          of case-specific discovery and disposition of case-specific dispositive and Daubert motions on a
          state-by-state basis before remanding those actions to their transferor courts. See Pretrial Order No.
          150, In re Roundup Prods. Liab. Litig., C.A. No. 3:16-md-02741 (N.D. Cal. Jun. 14, 2019), ECF No.



                       1
                   Panel Rule 2.1(d) expressly provides that the pendency of a conditional transfer order does
          not limit the pretrial jurisdiction of the court in which the subject action is pending. Between the
          date a remand motion is filed and the date that transfer of the action to the MDL is finalized, a court
          generally has adequate time to rule on a remand motion if it chooses to do so.
      Case
       Case2:19-cv-10689-GGG-MBN
             3:16-md-02741-VC Document
                                  Document
                                       631152Filed
                                                Filed
                                                    10/02/19
                                                      10/04/19Page
                                                                Page
                                                                   2 of
                                                                     2 of
                                                                        4 4



                                                   -2-

4132.2 The transferee court has yet to rule on any such motions and has not suggested remand of any
action to its transferor court. Further, while the transferee court has conducted one bellwether trial,
it has scheduled a second trial to begin in February 2020. Actions originating from both the District
of Hawaii and the Eastern District of Louisiana are pending in the MDL. Thus, significant efficiency
and convenience benefits remain to be achieved through the continued transfer of tag-along actions
to MDL No. 2741.

        Finally, plaintiffs in the two Hawaii actions argue that transfer will be inconvenient for them,
as they and their fact witnesses reside in Hawaii. While it might inconvenience some parties,
transfer of a particular action often is necessary to further the expeditious resolution of the litigation
taken as a whole. See, e.g., In re IntraMTA Switched Access Charges Litig., 67 F. Supp. 3d 1378,
1380 (J.P.M.L. 2014). Here, the benefits of coordinating these two actions with others in the MDL,
particularly other actions filed in the District of Hawaii, outweigh any potential inconvenience to
plaintiffs.

         Therefore, after considering the parties’ arguments, we find that the actions listed on
Schedule A involve common questions of fact with the actions transferred to MDL No. 2741, and
that transfer under 28 U.S.C. § 1407 will serve the convenience of the parties and witnesses and
promote the just and efficient conduct of the litigation. In our order centralizing this litigation, we
held that the Northern District of California was an appropriate Section 1407 forum for actions
sharing factual questions arising out of allegations that Monsanto’s Roundup herbicide, particularly
its active ingredient, glyphosate, causes non-Hodgkin’s lymphoma. See In re Roundup Prods. Liab.
Litig., 214 F. Supp. 3d 1346, 1348 (J.P.M.L. 2016). All of the actions listed on Schedule A share
multiple factual issues with the cases already in the MDL.




        2
         See also Pretrial Order No. 147 at 1, In re Roundup Prods. Liab. Litig., C.A. No. 3:16-md-
02741 (N.D. Cal. May 21, 2019), ECF No. 3834 (“The Court will decide all case-specific summary
judgment motions. In addition, because Daubert motions relating to causation are so intertwined
with summary judgment, the Court will decide those as well. Ninth Circuit law will govern the
Daubert motions regardless of where the case originated. The courts that will eventually try the
cases will be left with any other pretrial motions, including motions in limine, motions to bifurcate,
and Daubert motions unrelated to summary judgment.”).
      Case
       Case2:19-cv-10689-GGG-MBN
             3:16-md-02741-VC Document
                                  Document
                                       631152Filed
                                                Filed
                                                    10/02/19
                                                      10/04/19Page
                                                                Page
                                                                   3 of
                                                                     3 of
                                                                        4 4



                                                -3-

       IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
Northern District of California and, with the consent of that court, assigned to the Honorable Vince
Chhabria for coordinated or consolidated pretrial proceedings.


                                      PANEL ON MULTIDISTRICT LITIGATION




                                      __________________________________________
                                                     Sarah S. Vance
                                                         Chair

                                      Lewis A. Kaplan                Ellen Segal Huvelle
                                      R. David Proctor               Catherine D. Perry
                                      Karen K. Caldwell              Nathaniel M. Gorton
    Case
     Case2:19-cv-10689-GGG-MBN
           3:16-md-02741-VC Document
                                Document
                                     631152Filed
                                              Filed
                                                  10/02/19
                                                    10/04/19Page
                                                              Page
                                                                 4 of
                                                                   4 of
                                                                      4 4



IN RE: ROUNDUP PRODUCTS
LIABILITY LITIGATION                                             MDL No. 2741

                                      SCHEDULE A

                 District of Hawaii

     OKAMOTO, ET AL. v. MONSANTO COMPANY, C.A. No. 1:19-00330
     MAYER, ET AL. v. MONSANTO COMPANY, C.A. No. 1:19-00331

                 Eastern District of Louisiana

     TROSCLAIR v. MONSANTO COMPANY, ET AL., C.A. No. 2:19-10689
